DETAILED ACTION
Claims 1, 3, 4, 7, 18, 21, 27, 28, 30, 37, 40, 43, 50, 53, 86 and 87 are under current consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 18, 21, 27, 28, 30, 37, 40, 43, 50, 53, 86 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (PGPUB 20080112915-see previous 892), Rankin et al. (Antisense & Nucleic Acid Drug Development, 2001-see previous 892), Moingeon (Human Vaccines & Immunotherapeutics, 2012-see previous 892) and Kadajji (Polymers, 2011-see previous 892).
The claims are directed to (in part): a composition comprising one or more immunostimulatory oligodeoxynucleotides complexed with nanoparticles comprising a gemini surfactant and a mucoadhesive polymer formulated for intrapulmonary use, wherein the one or more immunostimulatory oligodeoxynucleotides comprise one or more CpG oligodeoxynucleotides (CpG-ODN) and the mucoadhesive polymer is selected from  polyvinylpyrrolidone (PVP); carboxy methylcellulose, and combinations thereof; see claim 1 as amended.
Foldvari describes a delivery system for a biologically active agent comprising a gemini surfactant combined with the biologically active agent and pharmaceutically acceptable carriers for application to the mucosal membrane, which encompasses membranes which line the pulmonary surfaces; see abstract, para. 8+ para. 21 and para. 68. See para. 50 which discloses the use of gemini surfactant 12-3-12; see instant claims 21, 37 and 86. The inventor teaches that the biologically active agents include nucleic acids and proteins and permeation enhancers, including propylene glycol, may be included in system; see para. 53 and 56 and instant claims 30 and 86. Para. 62 indicates that DPPC may be used in preparing a liposomal formulation; see claims 30 and 86. Para. 63 and 64 teaches that the formulations can comprise PEG as an oily phase component and the formulations can be optimized for DNA: gemini cationic surfactant charge ratio as well known by those skilled in the art; see instant claim 21. Para. 71 discloses that the delivery system may be formulated as aerosols which can be generated by a nebulizer; see claim 3. See para. 75 disclosing that optimizing the dosage of the delivery system depends on several factors that are well known to those skilled in the art, including weight, age and clinical conditions of the patient; see claim 50. Note that para. 53 teaches that immunomodulators may be used with the composition.
Foldvari does not explicitly express that the composition comprises one or more immunostimulatory ODN wherein the immunostimulatory ODN comprises a phosphorothioate backbone (see claims 1, 3, 7, 18 and 27 and elected species SEQ ID NO: 1 and Formulation 2 of Table 1, p. 22); that the composition comprises a mucoadhesive polymer, including a carboxy methylcellulose or a PVP (MW 40,000) (see at least claims 1, 27, 28, 37 and 43) and that the composition further comprises an antigen (claim 53).
Rankin is cited for teaching that oligonucleotides comprising CpG motifs stimulate vertebrate immune cells and are being tested in human clinical trials for therapies for allergy; see abstract. See p. 334, col. 1, para. 1 for teaching that mucosal administration of CpG DNAs could inhibit allergic response. Table 1, p. 334 provides the ODN comprising the sequence set forth by instant SEQ ID NO: 1 which further comprises phosphorothioates; see legend. See p. 335, col. 2 for teaching that the ODN 2007 provides a strong and constant stimulatory effect.
Moingeon describes using different adjuvants for allergy vaccines, including CpGs; see whole document, including abstract and p. 1493, col. 1-2 and p. 1494, Table 1 for TLR ligands. The author teaches the use of mucoadhesive polymers for mucosal vaccination to enhance the duration of contact of the allergen with the mucosa; see p. 1496. Note that the allergen meets the limitation of an antigen of claim 53.
Kadajji reviews different water-soluble polymers for pharmaceutical applications; see whole document. See p. 1973+ for describing the use of PEG and p. 1976+ for describing the use of PVP. The author describes PVP as having a molecular weight of 40,000-360,000; see p. 1976. See Table 2, p. 1977 for providing that PVP can be used as an adhesive. The author also teaches that PVP have different MWs which are correlated to differential functional properties; for example, PVP having a MW of 25,000 to 90,000 provides harder granulates with good flowability; see p. 1977.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a CpG ODN in the composition taught by Foldvari, including the CpG ODN taught by Rankin (instant SEQ ID NO: 1). One would have been motivated to do so for the advantage of inducing an immune response for treatments, including for allergies, and Rankin teaches that the ODN induces a strong and constant stimulatory effect.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use PVP as a mucoadhesive polymer in the method taught by Foldvari as taught by Kadajii. One would have been motivated to do so for the advantage of enhancing the duration of contact of an antigen, such as an allergen, with the mucosa. Further, one would have been motivated to use PVP of different MW, including PVP 40,000, for the advantage of optimizing the composition for mucosal vaccination, such as enhancing the duration of contact of the allergen with the mucosa.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the size of the droplets for administration of the composition to the mucosal membrane; see para. 71 of Foldvari. One would have been motivated to do so for the advantage of optimizing results of the administration, such as enhancing the uptake of the droplets by the mucosal membrane.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the ratio of the gemini surfactant to the immunostimulatory ODNs in the composition taught by Foldvari; see para. 75. One would have been motivated to do so for the advantage of optimizing results, such as the dosage determined to be most beneficial to the patient being treated.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the concentrations of DPPC, gemini surfactant, PG or PEG and PVP of the composition. One would have been motivated to do so for the advantage of optimizing results, including optimizing the assembly and/or stability of the nanoparticle. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art teachings; for example, the sequence set forth by instant SEQ ID NO: 1 has been functionally characterized by the prior art; the use of PVP is a known mucoadhesive polymer; administration to the mucosa via a nebulizer is a known method of administration; and, modifying concentrations and ratios of a composition is commonly practiced in the art. 
The invention was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive. Applicant argues that the Office fails to explain why a person skilled in the art would have looked to the teachings by Foldvari “which is directed to a delivery system for topical formulations that are for treatment of a skin disorder or metabolic disease” and would have considered prior art references directed to compositions for the treatment of allergies. Applicant alleges that the person skilled in the art would not be motivated to combine the references of Foldvari and Rankin.
In response, Foldvari teaches that the delivery system may be used for application to the skin or mucosal membrane; see abstract. Also see para. 21 and para. 68 which indicates that the mucosal membrane includes pulmonary airways. Thus, Applicant’s allegation that the delivery system is merely for the treatment of a skin disorder or metabolic disease is not correct.
Applicant points to the teachings by Moingeon and alleges that is directed to adjuvants for allergy vaccines; Applicant alleges that Foldvari provides compositions intended to be used to topically treat skin disorders or metabolic diseases. Applicant contends that the person skilled in the art would not be motivated to alter the compositions of Foldvari to compositions for treating allergies. Applicant further alleges that the compositions described by Foldvari do not comprises adjuvants. Applicant alleges that the person skilled in the art having regard to Foldvari would have no motivation to refer to the teachings of Moingeon and certainly would not be motivated to alter the compositions of Foldvari based on the disclosure of Moingeon.
In response, and as noted above, Foldvari indicates that the delivery system may be administered to mucosal surfaces, including pulmonary surfaces. Thus, Applicant’s allegation that the composition of Foldvari is only directed to the treatment of skin disorder to metabolic disease is incorrect. Also see para. 53 of Foldvari indicating that other biological active agents may be included, including immunomodulators; this would encompass adjuvants. See abstract of Moingeon which teaches using vector systems, including mucoadhesive particles, to enhance allergen uptake in mucosal tissues.
Applicant points to the present application which demonstrates that compositions comprising a mucoadhesive polymer resulted in higher rates of survival than those that do not include mucoadhesive polymers.
In response, the instant claims are not directed to any disease or disorder of any kind, or treatment thereof. Thus, the argument regarding the higher rates of survival is not clear in view of the claims. The claims are directed to a composition comprising various components, and there is no indication of any disease from which a higher rate of survival would be considered for examination. Of note, Moingeon teaches that the duration of contact of the allergen with the mucosa is enhanced by using mucoadhesive polymers. See p. 1496, col. 1.
The arguments are not persuasive. The rejection is maintained.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See US 20030087848 (Bratzler) for teaching the use of immunostimulatory nucleic acids for the treatment of asthma and allergy and para. 152 for the use of a polymeric matrix which is a bioadhesive.
Conclusion
	No claims are allowed at this time.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648